Citation Nr: 0713331	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-43 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1976 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and April 2005 rating decisions of 
a Department of Veteran's Affairs (VA) Regional Office (RO) 
that awarded the veteran a temporary 100 percent disability 
rating for a 13-month period following right shoulder 
arthroplasty. An increased disability rating of 30 percent 
was granted from September 1, 2004, the date on which the 
temporary total rating expired. By an April 2005 rating 
decision, the RO denied the veteran's claim for a total 
disability rating for compensation based on individual 
unemployability (TDIU).

In August 2006 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition

The Board notes that the medical evidence, and most recently, 
the September 2006 VA examination, makes mention of the 
veteran's scars associated with his right shoulder 
disability.  The veteran has had two surgeries on his right 
shoulder, one in 1977 and one in July 2003.  The issue of the 
veteran's scars is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
chronic, severe, and painful motion and weakness.

2.  By way of this decision, the veteran's right shoulder 
disability is rated as 60 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no 
higher, for the veteran's right shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a Diagnostic Code 5051(2006).  

2.  The criteria for TDIU are met.  38 C.F.R. §§ 3.340, 
4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran essentially contends he is entitled to an 
increased rating for his right shoulder disability because 
the current rating assigned does not accurately reflect the 
severity of his disability.  In July 2003 a prosthesis was 
implanted in the veteran's shoulder, and since that time the 
veteran states his functional impairment, pain, and weakness 
have worsened.  It is noted that the veteran is right hand 
dominant, as documented in a December 2003 VA examination, 
for example.

In order to establish a rating in excess of 30 percent for 
the dominant side under DC 5051, the following must be shown:

Shoulder replacement (prosthesis). 
Prosthetic replacement of the shoulder 
joint:

For 1 year following implantation of 
prosthesis.
[100 percent].

With chronic residuals consisting of 
severe, painful motion or weakness in the 
affected extremity.
[60 percent].

        38 C.F.R. § 4.71a (2006).

The Board finds the medical evidence supports a rating of 60 
percent under this diagnostic code.  In a September 2006 VA 
examination the examiner found the veteran currently has pain 
at 90 degrees of flexion, 60 degrees of abduction, and 30 
degrees of external rotation.  The examiner found, "[t]here 
appeared to be some atrophy of the deltoid musculature and 
the patient was noted to have difficulty holding his shoulder 
in the abduction and forward flexion that he had, and this 
indicates to me that he is quite weak."  The veteran 
reported his condition causes constant pain and functional 
impairment, as he is unable to reach all the way behind his 
back to slide his belt buckle through the loops, for example.  
He currently takes Darvocet-N 100 daily for the pain.  In 
November 2004 the veteran submitted a letter stating he is 
unable to sleep because of the constant pain and that even 
prescription drugs do not seem to help very much.  In an 
August 2004 letter the veteran stated that at times he cannot 
raise his arm or reach behind his back and that his wife has 
to dress him.  In a June 2003 statement the veteran contended 
he can only use his right arm for short periods without 
having to rely on his left arm for support.

For all of these reasons the Board finds the veteran does 
have chronic residuals such as severe, painful motion or 
weakness following his receipt of the prosthesis and as such, 
a rating of 60 percent is warranted.  A rating of 100 percent 
is not warranted because more than one year has passed since 
the July 2003 implantation of the prosthesis.  

The Board has considered the application of diagnostic codes 
5200-5202, but the medical evidence does not raise the 
application of any which would allow for a rating higher than 
the 60 percent warranted under DC 5051.  In particular, the 
Board considered the application of DC 5202, which allows an 
80 percent evaluation for loss of the humeral head, but finds 
this code inapplicable since the veteran's July 2003 surgery 
replaced the humeral head with a functioning prosthesis.

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2006).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  The Board finds that a 60 
percent disability rating under DC 5051 adequately 
compensates the veteran's functional loss, pain, and weakness 
resulting from his right shoulder disability.  

TDIU Claim

By way of this decision, the veteran is presently rated as 60 
percent disabled for his right shoulder disability.  The 
veteran contends this disability renders him unemployable.

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

Based on this record and evidence, it is clear that the 
veteran meets the percentage requirements for consideration 
of a total evaluation under 38 C.F.R. § 4.16(a) because his 
right shoulder disability is rated as 60 percent disabling.
.  
The Board is also of the opinion that the veteran's right 
shoulder disability renders him unable to obtain or maintain 
substantially gainful employment.  The veteran has been 
trained and employed in security work.  The September 2006 VA 
examiner found, "[h]e has, in my opinion, a rather marked 
physical impairment in regard to his shoulder, and he would 
be unable to perform the duties of a security guard because 
of this. I do not believe that he is able to secure or follow 
substantially gainful occupation for which he is qualified by 
education or experience."  Other notes reflecting VA 
treatment in July 2005 demonstrate that the decrease in 
motion of the shoulder made it difficult for the veteran to 
perform his duties as a security guard.  The veteran also 
remarked that he had not worked since January 2004.  In 
addition, a December 2003 VA examiner found, "[h]e has a 
disability of the left hand which keeps him from being able 
to assume some responsibilities with his left hand that he is 
unable to do with his right hand."  There is no evidence to 
the contrary of these opinions.  Based on the sum of this 
evidence, the Board finds that a total evaluation based on 
individual unemployability due to the veteran's service 
connected right shoulder disability is warranted.  The 
veteran's claim is granted.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2005 and December 2003.  The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  




ORDER

Entitlement to a disability rating of 60 percent, but no 
higher, for the veteran's right shoulder disability is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

A total disability rating based on individual unemployability 
due to the veteran's right shoulder disability is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


